Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the after-final amendment filed on 08/15/2022.  The after-final amendment filed on 08/15/2022 has been considered and entered.  The examiner’s amendment below is made based on the after-final amendment filed on 08/15/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Janet Pioli (Reg. No.: 35,323) on 08/23/2022.  
The application was amended as follows: (amended claims 3 and 7-9, canceled claims 18-23, and amended the specification).
Claim 3, line 1, “claim 2” was deleted, and its place, --claim 1-- was inserted.
Claim 7, line 1, “claim 2” was deleted, and its place, --claim 1-- was inserted.
Claim 8, line 1, “claim 2” was deleted, and its place, --claim 1-- was inserted.
Claim 9, line 1, “claim 2” was deleted, and its place, --claim 1-- was inserted.
Claims 18-23 were canceled.
Specification, Para. [0001], line 2, “August 23, 2016,“ was amended to -- August 23, 2016, now US Paten Number: 10,335,301--.
Reasons for Allowance
Claims 1 and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance on claims 1 and 3-9: the prior art fails to teach or render obvious a handle assembly for a prosthesis delivery device comprising, inter alia, the second helical groove of the main handle is wound in an opposing direction than the first helical groove of the main handle, the opposing direction measured in the proximal to distal direction; and a first trigger wire actuation mechanism disposed about the main handle and rotatably moveable relative to the main handle and a second trigger wire actuation mechanism disposed about the main handle and rotatably moveable relative to the main handle.
The closest prior art, Swenson (US Pub. No.: 2003/0060772), discloses a handle assembly (40, Fig. 2, the handle assembly is fully capable for a prosthesis delivery device) comprising: a stationary main handle (40, Fig. 2, 40 is fully capable to serve as a stationary main handle to remain stationary as other components of the system move relative to it) having a proximal end (proximal end of 40, Fig. 2) and a distal end (distal end of 40, Fig. 2) and an outer surface (outer surface of 40, Fig. 2) extending therebetween; a first helical groove (groove between threads 42, Fig. 2) formed in at least a portion of the outer surface of the main handle, wherein the first helical groove is wound in a first direction (Fig. 2), the first direction measured from the proximal to distal direction (Fig. 2); a second helical groove (groove between threads 46, Fig. 2) formed in at least a portion of the outer surface of the main handle (Fig. 2), wherein the second helical groove is wound in an opposing direction than the first helical groove (Fig. 2), the opposing direction measured in the proximal to distal direction (Fig. 2).  However, Swenson does not disclose or render obvious a first trigger wire actuation mechanism disposed about the main handle and rotatably moveable relative to the main handle and a second trigger wire actuation mechanism disposed about the main handle and rotatably moveable relative to the main handle.
The following is an examiner’s statement of reasons for allowance on claims 10-17: the prior art fails to teach or render obvious a handle assembly for a prosthesis delivery device comprising, inter alia, that the rotation of the first trigger wire actuation mechanism causes the first trigger wire to wrap around the outer surface of the main handle and wherein rotation of the second trigger wire actuation mechanism causes the second trigger wire to wrap around the outer surface of the main handle.
The closest prior art, Nabulsi (US Pub. 2013/0131774), discloses a handle assembly comprising: a stationary handle (20, Figs. 1 and 2), a first trigger wire actuation mechanism (distal 50, Fig. 9), a first trigger wire (Para. 0065]), a second trigger wire mechanism (proximal 50, Fig. 9), and a second trigger wire (Para. 0065]).  However, Nabulsi does not disclose or render obvious that the rotation of the first trigger wire actuation mechanism causes the first trigger wire to wrap around the outer surface of the main handle and wherein rotation of the second trigger wire actuation mechanism causes the second trigger wire to wrap around the outer surface of the main handle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771